Berdon, J.,
concurring and dissenting. I concur in the result, on the basis of a statutory analysis that, for the purposes of General Statutes § 31-72, Marilyn Gluck and Marilyn Lyren were employees. I would not, however, travel the route of the so called “ABC test” referred to by the majority.
In order to determine whether Gluck and Lyren come within the provisions of § 31-72 we must look to the specific statutory definition of employee. See Weinberg v. ARA Vending Co., 223 Conn. 336, 349, 612 A.2d 1203 (1992) (where legislature has specifically defined an operative term used within a statute, the court is bound to accept that definition). For purposes of § 31-72, an “employee” broadly “includes any person suffered or permitted to work by an employer.” General Statutes § 31-71a (2). The plain language of § 31-71a encompasses any person who performs work for an employer. Wages, for the purposes of § 31-72, include “compensation for . . . services rendered by an employee, whether the amount is determined on a time, task, piece, commission or other basis of calculation . . . .” (Emphasis added.) General Statutes § 31-71a (3). Therefore, according to the expansive plain language of § 31-71a, and for the purposes of § 31-72, the relationship between the defendant and Gluck and Lyren was one of “employer” and “employee.”
Furthermore, if the legislature had intended a more restrictive definition for employees who are entitled to the remedy pursuant to § 31-72, it would have provided for it as it did in other statutes governing labor. *704See, e.g., General Statutes § 31-58 (f) (restrictive definition of “employee” for purposes of minimum wages); General Statutes § 31-222 (a) (5) (K) (for purposes of unemployment compensation, real estate salespersons are specifically excluded); General Statutes § 20-312b (for purposes of workers’ compensation, real estate salespersons are specifically excluded). “[Statutes are to be interpreted with regard to other relevant statutes because the legislature is presumed to have created a consistent body of law.” (Internal quotation marks omitted.) In re Valerie D., 223 Conn. 492, 524, 613 A.2d 748 (1992).
Moreover, given the remedial purposes of the statute, § 31-72 must be given a liberal construction in favor of those whom the legislature intended to benefit. See Chrysler Corp. v. Maiocco, 209 Conn. 579, 595, 552 A.2d 1207 (1989). It is obvious that the legislature intended to provide an effective remedy for persons who have not been paid their wages or other compensation including commissions. Accordingly, I agree that Gluck and Lyren were employees under the broad definition of § 31-71a (2) for purposes of collecting their compensation pursuant to § 31-72.
I disagree, however, with the majority in regard to the damages awarded to Lyren. There was undisputed evidence that Lyren was not entitled to her override commissions of 8 percent unless each real estate transaction that was subject to a “binder” resulted in a “closing”—that is, a consummated real estate transaction where title was transferred to the purchaser and the defendant received its commission. There was no evidence presented at trial that these binders for which Lyren claimed overrides ever closed. The trial court recognized this, but drew an inference that they did close on the grounds that: (1) it was “reasonable to assume that in 1988 at the height of the real estate boom these [transactions closed]”; and (2) each *705“binder” was accompanied with a deposit from the purchaser and “although it is possible that a purchaser would renege on one, it is [an] unlikely and . . . remote possibility . . . .”
These binders, that evince the formation of contracts, are usually conditioned on many contingencies including mortgage approval, physical inspection, and the outcome of the title search. The failure of any one of these conditions could prevent a closing and result in the return of a buyer’s deposit. Therefore, Lyren’s proof that several properties were subject to binders at the time Lyren left the defendant’s employment cannot be used to infer that those properties actually closed and that Lyren is entitled to her overrides. The trial court’s inference to the contrary was not reasonable. Inferences are capable of bridging many gaps. But the span of this gap is too wide logically to support such an inference. (Paraphrasing Rutledge, J., in Galloway v. United States, 319 U.S. 372, 386, 63 S. Ct. 1077, 87 L. Ed. 1458, reh. denied, 320 U.S. 214, 63 S. Ct. 1443, 87 L. Ed. 1851 [1943]). In order to establish a prima facie case and sustain its burden of production, the plaintiff must present sufficient evidence “to remove the issue from speculation or conjecture . . . .” C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 4.3, p. 72; Terminal Taxi Co. v. Flynn, 156 Conn. 313, 316, 240 A.2d 881 (1968). Lyren did not present sufficient evidence to establish a prima facie case on damages.
Indeed, in this case, the plaintiff implicitly recognized that the evidence upon which she relied was insufficient to infer that the binders resulted in closings because she sought to bolster Lyren’s case by relying on a negative inference. The plaintiff attempted to invoke the negative inference that the properties subject to binders closed because the defendant failed to produce evidence that any of the subject properties did not close, and such information would have been within the defendant’s *706power to produce had this occurred. The majority appropriately refused to employ a negative inference to determine whether the plaintiff had established a prima facie case.1 The fact remains that the plaintiff has produced insufficient evidence to establish that the *707properties closed and therefore has not shown that Lyren is entitled to receive overrides on those properties.
Accordingly, I would find that in Lyren’s case, the trial court was not correct in drawing the inference that the binders resulted in closings. I would reverse and remand the Lyren case to the trial court for a new trial on damages. I would affirm the judgment of the trial court in regard to the case of Gluck.

 Negative inferences cannot be invoked to establish a prima facie case and can be used only by the trier in weighing the evidence and determining the ultimate burden of persuasion. Secondino v. New Haven Gas Co., 147 Conn. 672, 676, 165 A.2d 598 (1960); Doty v. Wheeler, 120 Conn. 672, 679, 182 A. 468 (1936).
The Secondino adverse inference has come under criticism by legal scholars. Professor Colin C. Tait writes: “The continuing validity of the ‘missing witness’ rule should be called into question. Not only does it consume an undue proportion of the attention of both appellate courts, its underlying premise has been substantially undermined. The rule originated at a time when parties ‘vouched’ for the veracity of their witnesses so that an opponent dared not call an adverse witness. Since a partial witness would be called only by the favored party, that party’s failure to call the witness, if available, warranted a negative inference. The voucher rule no longer applies in Connecticut. Under Connecticut’s modern rules a party may call an adverse witness, including the opposing party. If an adverse witness is called, the party calling that witness may use leading questions to interrogate the witness and, if necessary, to impeach the witness. In addition, Connecticut permits widespread discovery so that all parties know, and may depose, all relevant witnesses before trial. Thus, each party should in fact know which witnesses are favorable to which side. That being so, why should a party not be required to call any witness favorable to his cause? If a witness is available, he is equally available to both sides. If a witness has information favorable to one side, why shouldn't that side call that witness and bring out that information instead of relying on a negative inference based on ignorance that such a witness might have some unspecified information that might be unfavorable to the other party? See Herbert v. Wal-Mart Stores, Inc., 911 F.2d 1044, 1046-1048 (5th Cir. 1990). Moreover, the Secondino rule is costly. It consumes the time of both the court and the parties, and it incurs expense even for parties who do not wish to call a witness, since they must nevertheless pay to have witnesses available to preclude the assertion of an adverse inference.” C. Tait & J. LaPlante, Connecticut Evidence (Sup. 1994) § 11.5.4, pp. 50-51. Indeed, its misuse in Connecticut is apparent and could have life and death consequences. State v. Ross, 230 Conn. 183, 324-34, 646 A.2d 1318 (1994) (Berdan, J., dissenting) (majority suggested that state is entitled to Secondino adverse inference jury instruction for failure to call psychiatric witness whom defense consulted in capital murder trial notwithstanding attorney-client privilege).